MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Apr 09 2020, 10:39 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
James J. Green III                                        Curtis T. Hill, Jr.
Carlisle, Indiana                                         Attorney General of Indiana
                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James J. Green III,                                       April 9, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          18A-PC-3013
        v.                                                Appeal from the Vanderburgh
                                                          Circuit Court
State of Indiana,                                         The Honorable David D. Kiely,
Appellee-Respondent                                       Judge
                                                          The Honorable Kelli E. Fink,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          82C01-1604-PC-1778



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020                  Page 1 of 12
[1]   James J. Green III appeals the post-conviction court’s order denying his

      petition for post-conviction relief. Green argues that the post-conviction court

      erroneously determined that he did not receive the ineffective assistance of trial

      counsel. Finding no error, we affirm.


                                                     Facts
[2]   The underlying facts, as described by this Court in Green’s direct appeal, are as

      follows:


              In the late evening of March 7, 2014, Evansville Police
              Department (“EPD”) officers responded to an anonymous tip
              received by the EPD and Vanderburgh County Sheriff’s Office
              Joint Task Force that methamphetamine was being
              manufactured in apartment K4 of the Shady Tree Apartments in
              Evansville. When EPD Officer Nathan Hassler (“Officer
              Hassler”) knocked on the door of apartment K4, Green, the
              lessee, answered and then stepped outside to talk to the officer.


              EPD Officer John Montgomery (“Officer Montgomery”) then
              approached the front door where Officer Hassler and Green were
              standing. As he approached, he smelled “a slight chemical odor”
              (Tr. 52) of a solvent that he “believed to be Coleman fuel”
              coming from the apartment. (Tr. 56.) Based on his training and
              experience, Officer Montgomery associated the odor with the
              manufacture of methamphetamine. He then informed Officer
              Hassler that he smelled a “chemical smell.” (Tr. 148.)


              Officer Hassler asked Green if anyone else was inside the
              apartment, and Green stated that his girlfriend, Cherron Roberts
              (“Roberts”), was in the bedroom. From his experience and
              training, Officer Hassler knew meth labs “are very dangerous and
              they can explode[.]” (Tr. 42.) Because “the chemical smell, it’s a

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 2 of 12
        safety hazard” (Tr. 151), Officer Hassler entered the apartment
        without a warrant or Green’s consent. Officer Hassler executed
        the search for the limited purpose of retrieving Roberts from the
        apartment.


        Upon entering the apartment, Officer Hassler observed in plain
        view on a coffee table a tied corner baggie containing a white
        powdery substance, which he suspected was methamphetamine.
        He passed through the living room and discovered Roberts in the
        back bedroom. Items consistent with the manufacture of
        methamphetamine, including aluminum foil, lye, a box of cold
        packs (instant cold compresses), and plastic tubing, were also in
        plain view on the bedroom floor. Officer Hassler permitted
        Roberts to put on some clothing and secure her dog in the
        bathroom before escorting her out of the apartment. He then
        contacted the Joint Task Force’s Methamphetamine Suppression
        Unit.


        Based on information he received from Officer Hassler,
        Vanderburgh County Sheriff's Office Detective J.J. Budde
        (“Detective Budde”) secured a warrant to search the apartment.
        When executing the warrant, officers found precursors to and
        items commonly associated with the manufacture of
        methamphetamine, including: ninety-six pills (5.6 grams) of
        pseudoephedrine-based cold medicine in blister packs removed
        from the boxes, salt, Coleman fuel, Drain Out drain cleaner
        containing lye (sodium hydroxide), cold compresses containing
        ammonia nitrate, a lithium battery, Liquid Fire (sulfuric acid),
        clean plastic bottles with the labels removed, a funnel, aluminum
        foil, cutting tools, tubing run through a bottle cap, coffee filters,
        and a digital scale. The apartment’s hard-wired smoke detector
        had been disconnected and removed.


        A coffee filter containing a white powdery substance was found
        in Roberts’s purse in the living room. Police found in the
        bedroom closet a dinner plate containing a white powdery
Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 3 of 12
               substance, which the officer collected from the plate and placed
               in a plastic bag. Subsequent testing by the Indiana State Police
               laboratory revealed that both the coffee filter and the plate
               powder tested positive for methamphetamine. A syringe was
               found in the bedroom closet. A smoking pipe with burnt residue
               was found on a chest by the bed. Two additional syringes and a
               spoon were found in a chest drawer next to prescriptions labeled
               with Green’s name.


               Officers also found in Roberts’s purse receipts from Wal-Mart,
               Rural King, and Dollar General from February 23, March 4, and
               March 7, 2014 for purchases of Coleman fuel, salt, a 1.5 liter
               bottled soda, cold compresses, a lithium battery, and coffee
               filters. A March 7, 2014 Rural King receipt for the purchase of
               Drain Out was found in Green’s pocket. Green was placed under
               arrest. Detective Budde later obtained surveillance video from the
               Wal-Mart, Dollar General, and Rural King stores, which showed
               Green and Roberts, either together or individually, purchasing
               items from those stores on February 23, March 4, and March 7,
               2014.


      Green v. State, No. 82A01-1411-CR-474, Slip Op. p. 3-5 (Ind. Ct. App. Sept. 23,

      2015).


[3]   The State charged Green with Class A felony manufacturing methamphetamine

      and Class B felony possession of methamphetamine and alleged that he was an

      habitual substance offender. Green moved to suppress all evidence seized from

      his apartment, arguing that the evidence was obtained as a result of an illegal

      search and seizure that violated his constitutional rights. Following a

      suppression hearing, the trial court denied the motion.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 4 of 12
[4]   Green’s jury trial took place on June 23 and 24, 2014. At the conclusion of the

      trial, the jury found Green guilty as charged; the trial court later found him also

      to be an habitual substance offender. Following a sentencing hearing, the trial

      court sentenced Green to an aggregate term of thirty-eight years imprisonment.

      Green filed a direct appeal of his convictions and sentences. This Court

      affirmed. Id. at 2.


[5]   Green filed a petition for post-conviction relief on April 7, 2016, alleging that he

      had received the ineffective assistance of both trial and appellate counsel. 1

      Green later filed an amended petition, focusing on the assistance of trial

      counsel. On August 10, 2017, the post-conviction court ordered that the matter

      would proceed by affidavit. Green did not file any affidavits or proposed

      findings of fact and conclusions of law. On September 18, 2018, the post-

      conviction court issued its order denying Green’s petition. Green now appeals.


                                     Discussion and Decision
[6]   Green argues that the post-conviction court erroneously determined that he did

      not receive the ineffective assistance of trial counsel. The general rules

      regarding the review of a ruling on a petition for post-conviction relief are well

      established:


               “The petitioner in a post-conviction proceeding bears the burden
               of establishing grounds for relief by a preponderance of the



      1
       Initially, the State Public Defender’s Office entered an appearance on Green’s behalf. It later withdrew that
      appearance and he proceeded pro se.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020                     Page 5 of 12
              evidence.” Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).
              “When appealing from the denial of post-conviction relief, the
              petitioner stands in the position of one appealing from a negative
              judgment.” Id. To prevail on appeal from the denial of post-
              conviction relief, a petitioner must show that the evidence as a
              whole leads unerringly and unmistakably to a conclusion
              opposite that reached by the post-conviction court. Weatherford v.
              State, 619 N.E.2d 915, 917 (Ind. 1993). Further, the post-
              conviction court in this case made findings of fact and
              conclusions of law in accordance with Indiana Post-Conviction
              Rule 1(6). Although we do not defer to the post-conviction
              court’s legal conclusions, “[a] post-conviction court’s findings
              and judgment will be reversed only upon a showing of clear
              error—that which leaves us with a definite and firm conviction
              that a mistake has been made.” Ben-Yisrayl v. State, 729 N.E.2d
102, 106 (Ind. 2000) (quotation omitted).


      Hollowell v. State, 19 N.E.3d 263, 268-69 (Ind. 2014).


[7]   Green argues that he received the ineffective assistance of trial counsel. A

      claim of ineffective assistance of trial counsel requires a showing that:

      (1) counsel’s performance was deficient by falling below an objective standard

      of reasonableness based on prevailing professional norms; and (2) counsel’s

      performance prejudiced the defendant such that “‘there is a reasonable

      probability that, but for counsel’s unprofessional errors, the result of the

      proceeding would have been different.’” Davidson v. State, 763 N.E.2d 441, 444

      (Ind. 2002) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). “A

      reasonable probability arises when there is a ‘probability sufficient to undermine

      confidence in the outcome.’” Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind.

      2006) (quoting Strickland, 466 U.S. at 694). “Failure to satisfy either of the two

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 6 of 12
       prongs will cause the claim to fail.” Gulzar v. State, 971 N.E.2d 1258, 1261 (Ind.

       Ct. App. 2012).


                                             Failure to Investigate

[8]    First, Green argues that his attorney was ineffective for failing to investigate the

       anonymous tip that led to the officers’ presence at his home, the presence of the

       chemical smell noticed by Officer Montgomery, and Officer Hassler’s body

       camera footage. To establish that counsel was ineffective for failing to

       investigate, a petitioner is required to go beyond the trial record to show what

       the investigation would have produced had it been undertaken. McKnight v.

       State, 1 N.E.3d 193, 201 (Ind. Ct. App. 2013).


[9]    With respect to the anonymous tip and the chemical smell, Green seems to

       argue that further investigation would have revealed that the anonymous tip

       and the chemical smell were ruses invented by the police to gain access to his

       residence. But Green has failed to present any evidence outside the trial record

       to show what, precisely, trial counsel should have done to investigate. He has

       likewise failed to present any evidence that the tip or the chemical smell were,

       in fact, false in some way. As such, he has failed to meet his burden as a post-

       conviction petitioner.


[10]   We also note, briefly, that even without a tip, the officers were free to approach

       the front door of Green’s apartment, knock on the door, and ask to speak with

       him. E.g., Hayes v. State, 794 N.E.2d 492, 498 (Ind. Ct. App. 2003).

       Consequently, the existence, source, and circumstances of the tip would not


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 7 of 12
       have changed the results of the trial. Then, once the officers were there,

       probable cause to enter the apartment formed once Officer Montgomery

       smelled the solvent associated with methamphetamine production and the

       police learned that the apartment was occupied. Holder v. State, 847 N.E.2d
930, 939 (Ind. 2006) (holding that a belief, based on observation of odors

       emanating from a home, that an occupied residence contains a

       methamphetamine laboratory presents exigent circumstances permitting a

       warrantless search for the occupants’ safety). And there is simply no evidence

       in the record suggesting that the odor was falsified.2


[11]   With respect to Officer Hassler’s body camera footage, Green presented no

       evidence by way of affidavit or otherwise that suggests what may have been in

       that footage or what significance it may have had. Therefore, he has not met

       his burden as a post-conviction petitioner.


[12]   In sum, the post-conviction court did not err by finding that Green’s trial

       attorney was not ineffective based on the alleged failures to investigate.




       2
         Green seems to suggest that because the probable cause affidavit, which was prepared by Officer Hassler,
       does not mention the odor, his attorney should have cross-examined the officer on that basis. But it was
       Officer Montgomery, not Officer Hassler, who noticed the odor. Neither Officer Montgomery’s report nor
       the search warrant application are included in the post-conviction record, so we have no way of knowing
       what is in those documents. Furthermore, trial counsel vigorously cross-examined Officer Hassler, but
       elected to focus on questions intended to further the defense theory that the items found in the apartment
       belonged to Roberts rather than Green. See Waldon v. State, 684 N.E.2d 206, 208 (Ind. Ct. App. 1997) (“It is
       well settled that the nature and extent of cross-examination is a matter of strategy delegated to trial counsel.”)
       Therefore, these arguments are unavailing.



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020                        Page 8 of 12
                                                   Misstated Facts

[13]   In the brief supporting the motion to suppress, trial counsel inadvertently stated

       that Officer Hassler, rather than Officer Montgomery, smelled the chemical

       odor.3 Isolated mistakes, such as misidentifying the officer who smelled the

       odor, do not support a finding of deficient performance. Lambert v. State, 743
N.E.2d 719, 741-42 (Ind. 2001) (deficient performance cannot be established by

       pointing only to an isolated mistake or carelessness). Moreover, which officer

       smelled the chemical odor does not change the legality of the entry into Green’s

       apartment. Finally, the post-conviction judge, who was also the trial judge who

       heard and ruled on the motion to suppress, noted that “[a]ny incorrect

       information in [Green’s] brief would not have been relied upon by the trial

       court when making a decision on [Green’s] Motion to Suppress.” Appellant’s

       App. Vol. II p. 29. Consequently, this argument is unavailing.


                                              Failure to Call Witness

[14]   Next, Green argues that his attorney was ineffective for failing to call Roberts—

       the other resident in his apartment—as a witness. A decision regarding what

       witnesses to call is a matter of trial strategy that we will not second-guess.

       Johnson v. State, 832 N.E.2d 985, 1003 (Ind. Ct. App. 2005). In the case of an




       3
        Green also suggests that trial counsel was ineffective by alleging the presence of an anonymous tip. This,
       however, was not a mistake, as Officer Hassler testified at the motion to suppress hearing that police received
       an anonymous tip that the residents in Green’s apartment were manufacturing methamphetamine. And as
       noted above, there is no evidence in the record remotely tending to suggest that the anonymous tip was a ruse
       or in any way falsified.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020                     Page 9 of 12
       uncalled witness, our Supreme Court has required that the petitioner offer

       evidence as to what the testimony of the proposed witness would have been.

       Lee v. State, 694 N.E.2d 719, 722 (Ind. 1998). Here, Green submitted no such

       evidence. As a result, we have no way of knowing what Roberts would have

       testified to and Green has failed to meet his burden to show that, had she been

       called to testify, the result of the trial would have been different.


                                                 Jury Instruction

[15]   Next, Green argues that trial counsel was ineffective for deciding not to tender a

       jury instruction on the lesser-included offense of possession of precursors.4 Trial

       counsel made a reasonable strategic decision to pursue an all-or-nothing

       strategy, focusing on a theory that Green did not knowingly possess any of the

       items in the apartment and that, instead, the items were all possessed by

       Roberts. Counsel consistently relied on that theory throughout the trial. This is

       potentially a risky tactical decision, but had it been successful, Green would

       have been acquitted rather than convicted of a lesser-included offense. We

       decline to second-guess counsel’s tactical decisionmaking. See Brown v. State, 24
N.E.3d 529, 535 (Ind. Ct. App. 2015) (finding that a tactical decision not to

       tender a lesser-included offense instruction does not constitute ineffective

       assistance of counsel because to pursue a lesser-included offense “would have




       4
        The State acknowledges that possession of precursors is a lesser-included offense of manufacturing
       methamphetamine. Appellee’s Br. p. 24 n.3 (citing Bush v. State, 772 N.E.2d 1020, 1024 (Ind. Ct. App.
       2002)).

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020                 Page 10 of 12
       all but guaranteed a conviction”). Consequently, the post-conviction court did

       not err on this basis.


                                               Conflict of Interest

[16]   Finally, Green argues that he received the ineffective assistance of trial counsel

       because his attorney had a conflict of interest. To establish ineffective

       assistance based on a conflict, Green must demonstrate that trial counsel had an

       actual conflict of interest and that the conflict adversely impacted counsel’s

       performance. Woods v. State, 701 N.E.2d 1208, 1223 (Ind. 1998). To establish

       an adverse impact on performance, the petitioner must show a plausible

       strategy or tactic that might have been pursued but for counsel’s conflict. Id.


[17]   Green alleges that trial counsel had a personal relationship with Green’s former

       sister-in-law, who had hired the attorney on Green’s behalf. Beyond a bald

       assertion, Green has presented no evidence that a personal relationship actually

       existed, nor has he provided any reason for why the existence of such a

       relationship would have created a conflict.


[18]   Moreover, even if we assume solely for argument’s sake that counsel had a

       conflict of interest, Green has presented no evidence that counsel’s performance

       was adversely impacted. Green merely makes another unsupported assertion

       that, in hindsight, he believes there was a general decline in counsel’s

       performance. That falls far short of the showing required to warrant relief

       based on a conflict of interest. Consequently, the post-conviction court did not

       err by finding that counsel was not ineffective for this reason.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 11 of 12
[19]   The judgment of the post-conviction court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-3013 | April 9, 2020   Page 12 of 12